Citation Nr: 0204074	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  98-14 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of an insect 
bite to the left ankle, currently evaluated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1963 to 
December 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In November 2000, the Board remanded this case for 
additional development.  The case has been returned to the 
Board for a decision.    


FINDINGS OF FACT

1.  Residuals of a left ankle insect bite include complaints 
of constant sharp, shock-like pain, representing moderate 
nerve impairment, attributable to a neuroma.

2.  Residuals of left ankle insect bite also include a healed 
scar, which is tender to palpation.  

CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent rating 
for neurological residuals of insect bite of the left ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.3, 4.14, 
4.20, 4.123, 4.124, 4.124a, Diagnostic Codes 8599-8521, 8621, 
8721 (2001).

2.  A separate 10 percent rating, and no more, for 
postoperative scar, a residual of insect bite to the left 
ankle, is warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.3, 4.14, 
Diagnostic Code 7804 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were recently 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise noted, these regulations are also 
effective November 9, 2000.  Id.

When a law or regulation changes during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In this case, the Board finds that the requirements of the 
new law have been satisfied.  The Board notes that a March 
2001 letter notified the veteran of the new law.  The RO also 
advised him of the additional evidence that was necessary to 
establish his claim.  In addition, by virtue of the August 
1998 Statement of the Case, as well as the February 1999, 
November 1999, June 2001 Supplemental Statements of the case, 
the appellant was advised of the law and regulations 
governing the claim, and, hence, was given notice of the 
information and evidence necessary to substantiate the claim.  
Furthermore, the pertinent medical records have been obtained 
and associated with the claims file, and the appellant has 
been afforded comprehensive VA examinations in connection 
with the claim on appeal.  Moreover, there is no indication 
that there is any outstanding evidence that is necessary for 
adjudication of the issue on appeal.  Hence, the claim is 
ready to be considered on the merits. 

The veteran contends that the service-connected residuals of 
left ankle insect bite cause him constant pain, and that this 
has interfered with his employment and all of his activities 
of daily living.  He asserts that he is entitled to a higher 
rating for this disability.

The veteran's service medical records indicate that at his 
enlistment examination, conducted in March 1963, he was noted 
to have grade III pes planus.  A treatment report, dated in 
May 1966, indicates that he had an insect bite to the right 
leg, and that there was erythema and swelling.  An August 
1966 treatment report notes that the insect bite was to the 
left leg.  The diagnosis was granuloma at the site of the 
insect bite; he was admitted for surgery.  He had excision of 
the granuloma in the left leg in August 1966.  There are no 
further references to complaints, findings or treatment of 
insect bite residuals in service and the discharge 
examination showed no pertinent findings.  

By means of a rating decision dated in January 1975, the 
veteran was awarded service connection and a noncompensable 
rating for scar, residuals of excision of insect bite, left 
ankle.  That rating was increased to 10 percent by means of a 
May 1975 rating decision, based on tenderness and pain in the 
scar area, under Diagnostic Code (DC) 7804.  Neurological 
examination at that time was normal.  By means of a rating 
decision dated in August 1998, the RO recharacterized the 
disability as residuals, insect bite, debridement of necrotic 
tissue, left ankle, and rated him 20 percent disabled.  That 
rating was assigned by analogy to moderate incomplete 
paralysis of the common peroneal nerve, under the provisions 
of Diagnostic Code 8521.  The veteran claims that he is 
entitled to a rating higher than 20 percent.  

Private medical records indicate, in pertinent part, that the 
veteran was seen in August 1997, complaining of chronic left 
leg pain, requiring medication.  A medical note from a 
private doctor, dated in February 1998, indicates that the 
veteran was seen in January 1998 and removed from his job due 
to problems with his service-connected left lower leg/ankle.  

A private orthopedic evaluation report, dated in March 1998, 
indicates that the veteran reported burning and swelling in 
the lateral side of the left ankle in the region of the 
peroneal muscles and tendons, which was worse with use.  
Examination showed swelling over the lateral side of the left 
ankle.  The scars from where he had the skin necrosis could 
be seen.  He had normal dorsi flexion, plantar flexion, and 
inversion/eversion in both feet.  They were symmetrical.  He 
had tenderness in the area of the peroneal tendons; when 
those areas were pushed, he had a Tinel's that went down the 
foot.  The examiner could not really isolate the sural nerve 
as being the culprit.  The examiner found that the veteran 
either had tendinitis of the peroneal tendons, entrapment of 
the sural nerve, or both. 

VA outpatient treatment records dated between January and 
November 1998 indicate that the veteran received frequent 
treatment for his left ankle pain and discomfort.  A 
treatment report, dated in January 1998, indicates that the 
veteran worked at Oneida as a drophammer.  He reported 
intermittent left ankle swelling.  Examination of the 
extremities showed full active and passive range of motion of 
all extremities without tenderness, instability, or 
stiffness.  Motor strength was 5+/5+ in both lower 
extremities.  Muscle tone was normal.  He was again seen in 
March 1998 for his left leg pain.  A bone scan was conducted 
in March 1998, which noted, in pertinent part, that there was 
very slight apparent decrease in the bone mineralization of 
the distal fibula, which could correlate with osteomyelitis.  
However, a subsequent blood cell scan, also conducted in 
March 1998, found that there was no evidence of osteomyelitis 
in the distal left fibula.  

A treatment note, dated in April 1998, indicates that the 
veteran was seen for his left ankle pain, which had persisted 
since his service injury.  He reported increased left leg 
symptoms since January 1998, following a recent job change.  
He complained of shock-like pain in the left lateral ankle, 
increased with long periods of standing.  He required 6-8 
Motrin (600 mg) per day for relief.  There was no 
inflammation in the left lateral ankle.  There was very 
slight swelling along the malleolus.  There was minimal pain 
with pressure on the malleolus.  He had full range of motion 
in the mid-foot and ankle.  It was noted that plain films 
showed fracture of the left navicular bone (x-rays in March 
1998 showed fracture of left navicular bone which was not 
new, but was not healing); the examiner noted that there was 
no clinical correlation.  The diagnosis was chronic ankle 
pain of undetermined origin.  The plan was to continue with 
Motrin and to apply a gel cast to the left ankle for 6-8 
weeks to immobilize the ankle.  

A VA examination report, dated in May 1998, indicates that 
the veteran reported complaints of pain, swelling, and 
difficulty with weight bearing.  He was unable to maintain 
his job which required weight bearing on the left leg.  He 
reported that even his current job as a stock clerk was 
difficult.  His ankle felt as if it were on fire.  He 
experienced electric shocks going up and down from the area 
of the scar.  He received some relief from an ankle brace.  
Examination showed no evidence of swelling.  There was a 1 cm 
horizontal scar over the lateral aspect of the Achilles 
tendon area.  This was about 4 inches above the lateral 
malleolus of the left ankle.  The area of the scar was quite 
tender.  The appearance of the scar itself was quite benign, 
with no retraction, evidence of tissue loss, or 
discoloration.  There was no ulceration or breakdown of the 
skin.  It was noted that the veteran was recently seen by an 
orthopedic surgeon who felt that the veteran had nerve 
entrapment; the VA examiner agreed with that finding.  It was 
noted that although there was little objective evidence, 
certainly his symptoms indicate that he was having great 
difficulty with weight bearing.  His history was one of a 
faithful worker with very little time lost, which was in 
favor of his symptoms being quite genuine.  The impression 
was leg pain, post-debridement for necrotic tissue, following 
insect bite.  

A June 1998 treatment report indicates that the superficial 
peroneal nerve may be involved.  The impression was rule out 
neuroma of the left superficial peroneal nerve.  An MRI was 
conducted in July 1998, in order to rule out left superficial 
peroneal nerve neuroma.  The MRI showed a small nonspecific 
nodular structure that did not represent a normal anatomic 
structure and had intensity; it was seen just above the ankle 
joint along the posterior margin of the distal tibiofibular 
joint, between the tendinous condensation of the flexor 
hallucis longus, and the peroneal tendons.  There was also 
high signal behind this area, which may have represented a 
small amount of fluid in the retrocalcaneal bursa.  The 
impression was possible neuroma and small amount of fluid in 
the retrocalcaneal bursa.  

In July 1998, the veteran was seen with complaints of severe 
left ankle pain.  The  examiner noted an impression of 
neuroma causing left ankle pain.  

An application for a handicapped parking permit indicates 
that in July 1998, a physician completed the medical section 
of the application, noting that the veteran was severely 
limited in the ability to walk due to an arthritic, 
neurological, or orthopedic condition.  The condition was 
specified as a painful neuroma in the left "foot."  

A September 1998 treatment report indicates that the veteran 
had constant pain, which was worse with movement or weight 
bearing.  He was limping.  Motrin helped in relieving his 
pain.  There were no sensory changes.  Examination showed no 
masses or redness.  There was tenderness.  The diagnosis was 
neuroma.  

During a VA peripheral nerves examination, conducted in 
November 1998, the veteran reported that he worked as a stock 
handler, which required that he be on his feet for eight 
hours per day.  His left ankle pain affected his job 
performance.  He walked with a slight limp.  He reported that 
he took Motrin, which did not decrease his discomfort.  There 
did not appear to be any sensory abnormalities.  The 
condition interfered with every aspect of his daily living.  
There was possible involvement of the posterior tibial 
nerves.  Examination showed no observable paralysis of the 
left lower extremity.  The extremities displayed free range 
of motion without clubbing, cyanosis or edema.  Pulses were 
2+ and equal bilaterally.  Muscle strength, tone, and bulk 
were normal.  Sensory examination was intact to light touch 
and pinprick.  Deep tendon reflexes were 2+.  His gait was 
within normal limits.  There were no lesions on the skin.  
The scar on his left ankle was 2 cm, white, and barely 
visible.  The examiner noted the July 1998 MRI findings, and 
provided an assessment of possible neuroma of the left 
lateral ankle.  

VA outpatient treatment reports dated in 1999 indicate that 
the veteran continued to receive treatment for his left ankle 
pain and discomfort.  A February 1999 treatment report 
indicates that examination of the left lower extremity showed 
decreased sensation laterally. Pain was elicited on 
dorsiflexion and plantar flexion.  Motor examination was 4/5.  
Inversion of the left ankle elicited firing pain.  The 
diagnosis was possible peroneal nerve neuroma.  

A March 1999 treatment report noted that the veteran had 
severe bilateral flat feet.  Range of motion of both ankle 
joints was grossly within normal limits.  Sensation was 
intact in the lower extremities.  Achilles reflexes were +1 
bilaterally.  The assessment was no peroneal motor weakness 
and intact sensation.  He was referred for an EMG to rule out 
peroneal neuropathy.  

An EMG study, conducted in March 1999, found that the study 
was consistent with peripheral neuropathy, involving both 
lower extremities.  

A July 1999 treatment report noted that the veteran continued 
to work full-time with Oneida.  An October 1999 treatment 
report indicates that he left his employment at Oneida and 
was now doing maintenance work for the park service.  It was 
noted that neurologically was grossly intact (CN III-XIII).  
Deep tendon reflexes were 2+ throughout.  Motor strength in 
the lower extremities was 5/5.  

A treatment report, dated in November 1999, indicates that 
the veteran reported that his left leg pain was unbearable 
and that he could not work full-time.  At that time, he was 
doing some part-time maintenance work.  He indicated that he 
had lost many jobs due to his leg problem and that he could 
not tolerate excessive walking, standing, etc. 

A letter from a VA psychiatrist, dated in March 2000, 
indicates that the veteran received psychiatric treatment at 
the Rome VA Clinic.  The physician noted that the veteran 
continued to be significantly bothered by his chronic foot 
pain due to the spider bite.  This pain prevented him from 
functioning at the level he desired.  As it affected his 
ability to work regularly, it caused financial stress, which 
in turn affected his emotional well-being.  A treatment 
report, dated in April 2000, indicates that he continued to 
work every day, despite his leg pain.

In December 1990, pursuant to Board remand action, the 
veteran was requested to furnish statements from his 
employers concerning any adverse effects his leg disorder had 
on his ability to perform his work, as well as any 
concessions made to him on account of his leg.  No response 
to this request was received.  

A report of a VA orthopedic examination, dated in March 2001, 
indicates that the veteran reported pain in the left above-
ankle area, with burning and sharp pain.  The sharp pain 
reportedly radiated to the heart area at times.  The pain was 
worse with use.  He also indicated that the pain involved his 
ankle, foot, left side, as well as the right side.  He 
indicated that he did not know why [there was evidence that] 
he had had fractures of the right and left feet.  

Examination showed that the veteran walked into the examining 
room with a slight limp, caused by the left leg and foot 
pain.  He favored the right side more.  However, he was able 
to toe and heel walk on both sides.  Examination of the lower 
extremities showed severe bilateral hallux valgus, left side 
no worse than the right side.  There was a 1 cm hyalinized 
scar over the left ankle at the posterior area.  There was no 
gross edema or swelling on the ankles.  On palpation, the 
scar area was very tender.  During ambulation, he had pain on 
the left leg area, with a slight limp favoring the right 
side.  Manual muscle strength showed ankle dorsiflexion, 
plantar flexion, and toe extension and flexion were 5/5 
bilaterally.  However, the left side, especially the left 
ankle wound area was somehow inhibited because of aggravated 
pain on the left lower leg scar area.  Sensation was 
generally intact with slight decrease in the bilateral lower 
extremity at the distal area.  Muscle stretching reflex of 
the lower extremities Achilles tendon at the ankle reflex was 
2+ and symmetric.  Range of motion of the ankle showed 
dorsiflexion to 0 degrees bilaterally.  Plantar flexion was 
0-35 degrees.  Inversion and eversion were 0-20 degrees.  
There was no pain elicited in the bilateral ankle area.  
However, he had bilateral ankle subluxation which was mild to 
moderate.  There was no gross muscle atrophy in the lower 
extremities.  Regarding left distal leg pain, during range of 
motion testing, as well as muscle strength testing and weight 
bearing, the veteran had pain in his left distal leg above 
the ankle area, worse with resistance or weight bearing.  His 
ankle Achilles tendons were normal.  

The impression was status post insect bite with wound 
infection and status post debridement; chronic leg strain at 
the left distal leg above the ankle area which had 
hypersensitivity in the surrounding skin; March 2001 x-ray 
evidence of moderate anterior degenerative arthritis of the 
left ankle, and loss of longitudinal arch in both feet.  
Reference was also made to X-ray evidence of a subacute 
fracture at the navicular bone.

The examiner commented that the veteran had severe bilateral 
hallux valgus.  He also had hypersensitivity at his left 
distal leg scar.  It was noted that he may also have a 
neuroma formation, which could cause the veteran chronic pain 
in this area.   There was no evidence of neurological damage 
at the bilateral lower extremity, except probably 
polyneuropathy evidenced by EMG study; there was no evidence 
of motor neural deficit in the bilateral lower extremities on 
EMG study.  The examiner indicated that the veteran's left 
distal leg scar area may have some superficial sensory nerve 
end branch injury, which may cause him to have 
hypersensitivity to pain.  His left foot pain may also be 
aggravated by his distal leg pain.  He had some pain-
inhibited effort for muscle strength test, especially with 
increased resistance.  "In the upper area, [he] may have 
further decreased range of and strength in this area for 
endurance."  However, it was not possible to accurately 
estimate that additional loss of range of motion without 
examining the veteran at that time.  Any weakened motion, 
incoordination or fatigability were noted on the examination; 
however, these factors could not be further quantified in 
terms of additional loss of range of motion without prolonged 
testing.  Regarding the left navicular bone, there was a 
report from 1998 which noted a subacute fracture of the left 
navicular bone, which was far away from the time of the 
previous (insect bite) injury (over 30 years earlier).  The 
examiner commented that the veteran had a number of other 
disorders not related to the insect bite residuals, including 
severe spondylosis and scoliosis, osteoarthritis in both 
hips, hallux valgus, subacute fracture of the navicular bone, 
and probable polyneuropathy of both upper and lower 
extremities, bilateral.  

A report of a peripheral nerves examination, dated in April 
2001, indicates that the veteran reported constant pain in 
the left leg, ankle and foot, which was worse with any 
movement or weight-bearing.  During examination, he was 
constantly guarding the left ankle and foot.  He appeared to 
be in pain.  The examination was remarkable for atrophy of 
the foot intrinsic muscles, worse on the left.  The extensor 
hallucis longus was weak on the right.  Ankle jerk was absent 
bilaterally.  Examination of the left distal leg, ankle and 
foot was limited by severe tenderness to even touching.  
There was increased vibration and pinprick up to the lower 
third of the calf.  The impression was length-dependent 
sensorimotor polyneuropathy that was confirmed by EMG/nerve 
conduction studies in March 1999.  The examiner noted that 
the generalized sensorimotor polyneuropathy was not related 
to the left ankle insect bite (it was also shown in the right 
lower extremity), and that examination was best accomplished 
by an orthopedist.  

The veteran has submitted statements from several 
individuals, to include his spouse; these individuals bear 
witness to the veteran's left leg pain.  The veteran also 
testified during a hearing before the undersigned, held in 
August 2000, that he had left leg swelling and constant 
electric shock-like pain.  He testified that he had problems 
with balance, and that he had to leave jobs where a lot of 
walking was required.  He stated that his scar remained 
sensitive to touch, that he had to wear a high cut boot, and 
had been given a brace.  His witness testified that he 
observed the veteran shifting his feet to alleviate 
discomfort.  He reported that the veteran had swelling, 
sometimes as large as a tennis ball, in the area.  The 
veteran, he stated, walked with a limp, and had had to 
restrict his activities.  

By rating decision of June 2001, service connection was 
denied for peripheral neuropathy, sciatica, spondylosis, 
osteoarthritis of the hips and a right leg disorder.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. §  4.3 (2001).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).  The assignment of a particular 
diagnostic code is completely dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
disability or the same manifestations under various diagnoses 
is prohibited.  38 C.F.R. § 4.14.  The U.S. Court of Appeals 
for Veterans Claims has held that a claimant may not be 
compensated twice for the same symptomatology as such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.   Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

The RO has rated the veteran's left ankle disability as a 
neurological condition.   The provisions of 38 C.F.R. § 4.120 
provide, in pertinent part, that neurological conditions are 
ordinarily to be rated in proportion to the impairment of 
motor or sensory function.  Among others, complete or partial 
loss of use of one or more extremities and disturbances of 
gait are to be considered.  In rating peripheral nerve 
injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate.  
38 C.F.R. § 4.123.

Neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.   38 C.F.R. § 4.124.

The medical evidence of record has variously described the 
location of the neuroma as involving the peroneal nerve, the 
sural nerve, the superficial peroneal nerve, or the posterior 
tibial nerve.  The RO has rated the veteran, by analogy, 
under DC 8521 (external popliteal nerve (common peroneal)).  
That code provides, for incomplete paralysis, that a 20 
percent rating be assigned where moderately disabling and a 
30 percent rating for severely disabling.  A 40 percent 
rating will be assigned where there is complete paralysis of 
the nerve; footdrop and slight droop of the first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
toes lost, adduction weakened; anesthesia covers the entire 
dorsum of foot and toes.  

In view of the possibility that the neuroma in the left leg 
involves not the external popliteal nerve, but the posterior 
tibial nerve, superficial peroneal nerve, or sural nerve, the 
Board has considered rating the service-connected disorder by 
analogy under the rating criteria for posterior tibial nerve 
injury (DC 8525, 8625, 8725), superficial peroneal nerve 
injury (8522, 8622, 8722), or anterior tibial nerve (sural) 
injury (DC 8523, 8623, 8723).  Under these rating criteria, a 
10 percent rating is awarded for moderate disability, and a 
20 percent rating is awarded for severe disability; a 30 
percent rating is awarded for complete paralysis.  Because 
the location of the neuroma remains uncertain and rating 
under DC 8521 is more favorable to the veteran, the Board 
will rate under that code.  

Careful study of the evidence of record persuades the Board 
that the veteran's neuroma warrants no more than a rating for 
moderate disability, under the applicable neurological rating 
criteria.  In this regard, the primary symptom is shock-like 
pain.  However there are no organic changes, loss of 
reflexes, sensory changes, or muscle atrophy which have been 
attributed to the disorder.  There is no evidence of complete 
or even incomplete paralysis-indeed the actual location of 
the neuroma is still unknown.  Under these circumstances it 
cannot be said that the neurological symptoms equate to 
"severe" incomplete paralysis of the external popliteal 
nerve.  Moreover, there is abundant medical evidence that 
clearly establishes the presence of other, unrelated 
disorders involving the left lower extremity, such as 
sensorimotor polyneuropathy, old fracture residuals, 
degenerative arthritis of the ankle, and severe hallux 
valgus, none of which, to date, has been attributed to the 
service-connected disability.  For that reason symptoms which 
may be traced to these disorders may not be considered in 
evaluating his claim.  

However the Board agrees with the argument expressed by the 
veteran that he is entitled to a separate compensable rating 
under DC 7804 for his post-operative scar.  That code 
provides that scars that are superficial, tender and painful 
on objective demonstration are assigned a 10 percent rating.  
In this case, the record indicates that the residual scar 
from the left ankle insect bite is tender and painful, albeit 
well healed.  Thus, a 10 percent rating under DC 7804, the 
maximum schedular rating permitted, is warranted.  The Board 
finds, under the circumstances in this case and with 
resolution of any doubt in favor of the veteran, that a 
separate rating for the scar, in addition to the rating for 
neurological residuals, would not constitute pyramiding in 
this case.  
 
The Board notes the veteran's assertion that his left ankle 
disability has caused significant problems with his ability 
to work and earn an income.  For that reason, this claim was 
remanded in November 2000, in order to allow the veteran to 
submit statements from current and previous employers as to 
the effects that his left ankle disability has had on his 
ability to perform his duties and as to any special 
concessions that were necessitated on account of his left 
ankle disability.  It was also requested that he submit a 
report as to the amount of his income during the past several 
years.  The RO requested this information by means of a 
December 2000 letter.  However, the veteran did not respond.  
While the record clearly shows that the veteran alleges 
significant pain, especially on use, the record does not 
establish interference with employment to a degree higher 
than that contemplated by the schedular criteria, especially 
in light of the fact that there are no records from previous 
employers.  Further, it is noted that the medical evidence of 
record indicates that the veteran has continued to work.  The 
Board finds that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, and so 
warrant referral to the RO for consideration of an 
extraschedular rating.  See 38 C.F.R. 3.321(b)(1).

It is therefore the Board's conclusion that the neurological 
symptoms attributed to the neuroma, a residual of the insect 
bite to the left ankle, do not warrant a higher rating than 
20 percent under any of the applicable codes, but that the 
veteran may be assigned a separate 10 percent rating and no 
more under DC 7804 for tender and painful scar.  

ORDER

A rating higher than 20 percent for neurological impairment 
attributable to the veteran's service-connected residuals of 
insect bite to the left ankle is denied.

A separate 10 percent rating for the tender scar, a residual 
of the service-connected insect bite to the left ankle is 
granted, subject to the criteria governing the payment of VA 
monetary benefits.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

